Steele Hays, Justice, dissenting. I cannot agree that the appellant has shown prejudicial error from the state’s belated delivery of the Varner statement to the defense. Admittedly Varner’s testimony had some ambivalence as to what he saw and could remember from the night of the murder, but he admitted these discrepancies and although it is alleged the state knowingly misled the defense by representing that his trial testimony would not materially vary from his grand jury testimony, that knowledge has not been demonstrated. In complex cases, as this one is, it is almost inevitable that some oversights occur. An accused is entitled to a fair trial, not a perfect one, and it has not been shown that this appellant received less than that. Womack v. State, 301 Ark. 193, 783 S.W.2d 33 (1990). He was able to effectively show the jury that there were inconsistencies between Kenneth Varner’s trial and grand jury testimony and that should suffice. The direct and circumstantial evidence of the appellant’s guilt is clear and convincing and the judgment should be affirmed. Glaze, J., joins this dissent.